Exhibit 10.1

AMENDMENT NO. 4 TO SECOND RESTATED LICENSE AGREEMENT

This Amendment No. 4 (“Amendment No. 4”) to the Second Restated License
Agreement (“License”) is made and entered into on the date of the last signature
below by and between:

Janssen Vaccines & Prevention B.V., a company under Dutch law with limited
liability, with registered address at Archimedesweg 4, 2333 CN Leiden, The
Netherlands (“Janssen Vaccines”);

and

Altimmune, Inc., a Delaware corporation, having offices located at 910 Clopper
Road, Suite 201S, Gaithersburg Maryland (MD) 20878, Unites States (“Altimmune”).

Each party hereinafter individually referred to as “Party” and collectively as
“Parties”.

WHEREAS Altimmune (Vaxin) and Janssen Vaccines (Crucell) entered into a Second
Restated License Agreement effective as of October 4, 2005 (as amended, the
“Agreement”);

WHEREAS Altimmune and Janssen Vaccines entered into the Amendment No. 1 to
Second Restated License Agreement effective as of September 25, 2015;

WHEREAS Altimmune and Janssen Vaccines entered into the Amendment No. 2 to
Second Restated License Agreement effective as of September 20, 2016;

WHEREAS Altimmune and Janssen Vaccines entered into the Amendment No. 3 to
Second Restated License Agreement effective as of April 2, 2020;

WHEREAS Altimmune is adding STRATEGIC PARTNERS; and

WHEREAS Altimmune and Janssen Vaccines desire to further amend the Agreement on
the terms and conditions set forth below in accordance with Section 14.1 of the
Agreement.

NOW THEREFORE, the Parties agree as follows:

 

 

1.

Definitions and Cross References. Unless otherwise specified herein, each
capitalized term shall have the meaning assigned to it in the Agreement and each
reference to a Section or Article shall refer to the corresponding Section or
Article in the Agreement.

 

2.

Exhibit 1.1 of the Agreement.  Exhibit 1.1 of the Agreement (attached hereto) is
hereby amended to add the following under the header Approved STRATEGIC
PARTNERS:

Vigene Biosciences, Inc.

Page 1 of 3

 

--------------------------------------------------------------------------------

Brammer Bio, LLC (aka Patheon Viral Vector Services), part of Thermo Fisher
Scientific

 

 

3.

The Agreement is amended only to the extent necessary to give full effect to
this Amendment No. 4. All other terms and conditions of the Agreement shall
remain in full force and effect.

 

4.

Each signatory to this Amendment No. 4 personally represents that, to the best
of his/her knowledge, he/she has authority to legally bind his/her respective
Party to this Amendment No. 4.

 

5.

This Amendment No. 4 may be executed in counterparts and when bearing the
signatures of all required parties hereto it shall constitute one and the same
Amendment No. 4. The Parties agree that exchanged PDF copies of a signature or
any other electronically generated signature used in execution of this Amendment
No. 4 (including by means of services such as Adobe eSign services) shall
constitute a binding original of this Amendment No. 4 for all purposes.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 4 to be
duly executed on the dates written below.

Janssen Vaccines & Prevention B.V.

Altimmune, Inc.

 

 

/s/ Maarten Santman

 

 

/s/ Vipin Garg

Name: Maarten Santman

Name: Vipin Garg

Function: Legal Director

Function: CEO

Date: July 28, 2020

Date: July 23, 2020

 

Page 2 of 3

 

--------------------------------------------------------------------------------

EXHIBIT 1.1

 

Approved REGISTERED AFFILIATES: none

 

Approved STRATEGIC PARTNERS:

 

 

-

Batavia Bioservices B.V.

 

Manufacturer of the VACCINE for VAXIN in the FIELD of prevention and/or
treatment of human infectious diseases caused by infectious agents in Batavia's
own facilities

 

 

-

Fujifilm Diosynth Biotechnologies

 

Manufacturer of the VACCINE for ALTIMMUNE in the FIELD of prevention and/or
treatment of human infectious diseases caused by infectious agents Fujifilm
Diosynth Biotechnologies facility located in College Station, TX.

 

 

-

Emergent BioSolutions

 

Manufacturer of the VACCINE for ALTIMMUNE in the FIELD of prevention and/or
treatment of human infectious diseases caused by infectious agents in Emergent's
own facilities located in Baltimore, MD.

 

 

-

Vigene Biosciences, Inc.

 

Manufacturer of the VACCINE for ALTIMMUNE in the FIELD of prevention and/or
treatment of human infectious diseases caused by infectious agents in Vigene’s
own facilities located in Rockville, MD.

 

 

-

Brammer Bio, LLC (aka Patheon Viral Vector Services), part of Thermo Fisher
Scientific

 

Manufacturer of the VACCINE for ALTIMMUNE in the FIELD of prevention and/or
treatment of human infectious diseases caused by infectious agents in Brammer’s
own facilities in Alachua, FL and Cambridge and Lexington, MA

 

 

Page 3 of 3

 